Exhibit 10.22
NVR, Inc.
Summary of the 2011 Named Executive Officer Annual Incentive Compensation Plan
     The following is a description of NVR, Inc.’s (“NVR” or the “Company”) 2011
annual incentive compensation plan (the “Bonus Plan”). The Bonus Plan is not set
forth in a formal written document, and therefore NVR is providing this
description of the plan pursuant to Item 601(b)(10)(iii) of Regulation S-K. All
of NVR’s named executive officers; Paul C. Saville (President and Chief
Executive Officer of NVR), Dennis M. Seremet (Senior Vice President, Chief
Financial Officer and Treasurer of NVR), Robert W. Henley (Vice President and
Controller of NVR) and Robert A. Goethe (President of NVR Mortgage Finance,
Inc.), participate in the Bonus Plan.
     Under the Bonus Plan, the named executive officers’ bonus opportunity is
capped at 100% of their base salary. As a result of the capped feature of the
bonus plan, achievement of results which exceed the business plan will not
result in the payment of a bonus exceeding 100% of base salary. The named
executive officers’ annual bonus opportunity will be based 80% upon our
consolidated pre-tax profit (before consolidated annual bonus and stock-based
compensation expense but after all other charges) and 20% based on the number of
new orders (net of cancellations) that we generate compared to the consolidated
pre-tax profit and new orders within our 2011 annual business plan. The named
executive officers begin to earn the consolidated pre-tax profit portion of
their annual bonus award once the annual business plan is at least 80% attained.
The full amount of the consolidated pre-tax profit portion of their annual bonus
award is earned ratably from 80% up to 100% achievement of the annual business
plan. The named executive officers begin to earn the new orders unit portion of
their annual bonus award once the annual business plan is at least 85% attained.
The full amount of the new orders unit portion of their annual bonus award is
earned ratably from 85% up to 100% achievement of the annual business plan.
Mr. Goethe’s bonus is subject to a pro-rata reduction, limited to a maximum of
20%, based on the internal audit results of the operations under his direct
management.

 